BeogdeN, J.
Tbe defendants in tbe cross-action instituted by Bierman, assert that there was no competent evidence of fraud or conspiracy, and that the cross-action should have been nonsuited upon motion duly made. The difference in the liability imposed arising from the purcháse of property “subject to a debt” and that arising when a purchaser “assumes and agrees to pay a debt” is defined and applied in Keller v. Parrish, 196 N. C., 733, 147 S. E., 9; Harvey v. Knitting Co., 197 N. C., 177, 148 S. E., 45. It is obvious from the evidence that Bierman did not understand the difference between these two legal terms or the degree of liability imposed thereby, but he was an intelligent man and signed the contracts of exchange and executed the deed for his own property after full study, investigation and deliberation.
Decisions of courts and works of approved textwriters agree that, when a party of full age executes and delivers a written contract, all prior verbal negotiations are merged in the written instrument in the absence of fraud, mistake or other maintainable equity. Moreover, in such cases the law assumes that the parties have deliberately chosen words fit and suitable to express the intent and meaning of the transaction. The general aspects of the law upon the pertinent facts are stated in Conservatory v. Dickenson, 158 N. C., 207, 73 S. E., 990; Forbes v. Knitting Mill, 195 N. C., 51, 141 S. E., 352; Cromwell v. Logan, 196 N. C., 588, 146 S. E., 233; Elam v. Realty Co., 182 N. C., 599, 109 S. E., 632; Burton v. Insurance Co., 198 N. C., 498, 152 S. E., 396.
Applying the rules of law to the facts, the Court is of the opinion that the motion for nonsuit upon the cross-action should have been granted.
Eeversed.